Case 20-22974-CMB         Doc 456     Filed 05/03/21 Entered 05/03/21 19:22:11            Desc Main
                                     Document     Page 1 of 4



                IN THE UNTIED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                              :
                                     :
 ED’S BEANS, INC., D/B/A             :                 Bankruptcy Case No. 20-22974-CMB
 CRAZY MOCHA,                        :
 CRAZY MOCHA COFFEE, CRAZY           :
 MOCHA COFFEE COMPANY,               :
 KIVA HAN, KIVA HAN COFFEE,          :
 KH AND KHC,                         :
                                     :
       Debtor.                       :                 Chapter 11
 ___________________________________ :
                                     :                 Docket No. ____
 ELLSWORTH CENTER COMPANY,           :
                                     :                 Related Docket Nos.: 396
       Movant,                       :
                                     :
       v.                            :
                                     :                 Hearing Date: May 12, 2021
 ED’s BEANS, INC., aka KIVA HAN      :
 COFFEE, aka CRAZY MOCHA,            :                 Response Date: May 3, 2021
                                     :
       Respondent.                   :


              LIMITED OBJECTION TO MOTION FOR RELIEF FROM STAY


          Ed’s Beans, Inc. d/b/a Crazy Mocha, Crazy Mocha Coffee, Crazy Mocha Coffee Company,

 Kiva Han, Kiva Han Coffee, KH, and KHC (the “Debtor”), hereby files this Limited Objection to

 the Motion for Relief from Stay (the “Limited Objection”) respectfully representing as follows:

                                          THE DEBTOR

1.        On October 19, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for relief

          under, Title 11, Chapter 11, Subchapter V, of the United States Code, 11 U.S.C. § 101, et

          seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Western

          District of Pennsylvania (the “Bankruptcy Court”) at the above-captioned case number

          (the “Bankruptcy Case”).
Case 20-22974-CMB      Doc 456     Filed 05/03/21 Entered 05/03/21 19:22:11              Desc Main
                                  Document     Page 2 of 4



2.    On October 20, 2020, the United States Trustee filed a Notice of Appointment of William

      G. Krieger as the Subchapter V Trustee.

3.    The Debtor is a Pennsylvania corporation, organized and existing under the laws of

      Pennsylvania, with an address of 711 Thomson Park Drive, Cranberry Township, PA

      16066. The Debtor continues to operate its businesses and manage its property as a debtor-

      in-possession under Section 1184 of the Bankruptcy Code.

                                       BACKGROUND

4.    In 1993, the Debtor began doing business as Kiva Han Coffee, a coffee wholesale,

      distributor, and roaster. The Debtor supplied coffee to many businesses, including Crazy

      Mocha, a local Pittsburgh chain of coffee shops. In 2018, the Debtor purchased all the

      assets of Crazy Mocha and begin operating the Crazy Mocha coffee chain.

5.    Currently, the Debtor is the owner and operator of Crazy Mocha, which has locations

      throughout Allegheny, Beaver, and Westmoreland Counties in Pennsylvania, with a

      concentration in the downtown Pittsburgh and the surrounding areas.

6.    Crazy Mocha offers customers a variety of coffee drinks and other specialty drinks, along

      with pastries, snacks, and related food items (the “Crazy Mocha Business”).

7.    The Debtor also continues to operate Kiva Han Coffee, a roaster and wholesaler of coffee

      beans and various other products, including tea, specialty drinks, café supplies and

      equipment (the “Kiva Han Business”).

8.    The Debtor is party to several leases for real estate out of which it operates its Crazy Mocha

      and Kiva Han Coffee businesses. One of those leases is the lease between the Debtor and

      the Ellsworth Center Company (“Ellsworth”).
Case 20-22974-CMB      Doc 456    Filed 05/03/21 Entered 05/03/21 19:22:11             Desc Main
                                 Document     Page 3 of 4



9.    On or about February 29, 2000, 225 Ross Street, L.P (“225 Ross”) and Murman O’Hara

      Company, d/b/a Crazy Mocha Coffee Company (“Murman”) entered into a Lease

      Agreement, as amended and modified, whereby Murman agreed to lease a portion of the

      premises located at 5830 Ellsworth Avenue, Pittsburgh, PA (the “Premises”) from 225

      Ross for use as a coffee shop (the “Lease”).

10.   Subsequent to the Lease, 225 Ross assigned its interest in the Lease to Ellsworth, and

      Murman assigned its interest in the Leases to the Debtor.

11.   Due to the unprecedented events caused by the COVID-19 Pandemic, the Debtor was

      forced to close all its operations in March of 2020, including the Crazy Mocha coffee shop

      located on the Premises.

12.   On April 16, 2021, Ellsworth filed the Motion for Relief Stay [Doc. No. 396] (the “Motion

      for Relief”) seeking relief from the automatic stay so that Ellsworth can pursue its rights

      and remedies with respect to the Premises, including termination of the Lease.

13.   On April 26, 2021, the Debtor filed its First Omnibus Motion to Reject Certain Unexpired

      Leases of Nonresidential Real Property Pursuant to 11 U.S.C. § 365 Nunc Pro Tunc to Date

      of Filing Motion [Dkt. 421] (the “Motion to Reject”). The Lease is among those the

      Debtor seeks to reject in the Motion to Reject. A hearing on the Motion to Reject is

      scheduled for May 26, 2021.

                                  LIMITED OBJECTION

14.   The Debtor does not generally oppose the Motion for Relief.

15.   In fact, the Debtor seeks to reject the Lease by way of the Motion to Reject.
Case 20-22974-CMB       Doc 456     Filed 05/03/21 Entered 05/03/21 19:22:11               Desc Main
                                   Document     Page 4 of 4



16.    The Debtor requests that any order granting the Motion for Relief include language

       allowing the Debtor and/or its secured creditor, First Commonwealth Bank, reasonable

       access to the Premises to remove all the Debtor’s personal property.

17.    Further, the Debtor objects to the extent the order permits Ellsworth to take action to collect

       rent or other sums due from the Debtor.

       WHEREFORE, the Debtor requests that the Motion for Relief from Stay be Denied.




                                      LEECH TISHMAN FUSCALDO & LAMPL, LLC



 Date: May 3, 2021                    By: /s/ Crystal H. Thornton-Illar
                                         John M. Steiner, Esquire
                                         PA I.D. No. 79390
                                         jsteiner@leechtishman.com
                                         Crystal H. Thornton-Illar
                                         PA I.D. No. 93003
                                         cthornton-illar@leechtishman.com
                                         525 William Penn Place
                                         28th Floor
                                         Pittsburgh, Pennsylvania 15219
                                         (412) 261-1600
                                         Counsel for the Debtor
